DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 01/18/2022 with respect to the amendment “the response message comprises an acknowledge (ACK) message or a negative acknowledge (NACK) message, the ACK message indicating that the first information is successfully received and the NACK message indicating that the first information is not successfully received” have been fully considered but they are not persuasive. Lohr at paras. 0066, 0084 teaches in response to his uplink resource assignment, the base station receives an acknowledgment for the successful reception of the uplink resource assignment, wherein the acknowledgement is received in form of a channel quality measurement(s) for the newly activated downlink component carrier(s).
Applicant’s arguments, see Remarks, filed 01/18/2022, with respect to the rejection(s) of claim(s) 1-4, 7-13 and 16-20 under U.S.C. 102(a)(1) [Note Applicant erroneously identifies the statute as U.S.C. 102(a)(2)] with respect to the amendment “that indicates a particular time domain position” have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 20180199309 A1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claim(s) 1-4, 7-13, 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 2360866 A1 to Lohr et al. (“Lohr”) [provided by Applicant] in view of U.S. Publication No. 2018/0199309 A1 to Islam et al. (“Islam”).
As to claim 1, see similar rejection to claim 10.As to claim 2, see similar rejection to claim 11.
As to claim 3, see similar rejection to claim 12.
As to claim 4, see similar rejection to claim 13.
As to claim 7, see similar rejection to claim 16.
As to claim 8, see similar rejection to claim 17.
As to claim 9, see similar rejection to claim 18.
As to claim 10, Lohr discloses an apparatus (para. 0066, mobile terminal), comprising at least one processor and a memory coupled to the at least one processor, the at least one processor, the memory storing programming instructions for execution by the at least one processor (para. 0158-0159, processor and memory, software modules stored and executed by processor) to cause the apparatus to: receive configuration information from a radio access network (RAN) node, wherein the configuration information is used to configure a plurality of frequency domain resources (paras. 0058-0059, 0066, base station transmits uplink resource assignment to mobile terminal, for which of downlink component carriers are to be activated/deactivated); receive first information from the RAN node, wherein the first information is carried on a The transmission of the channel quality measurement result(s) indicates to the base station that the mobile terminal has successfully received the uplink resource assignment, respectively, has successfully activated/ deactivated the configured downlink component carriers. Hence, the transmission of the channel quality measurement result(s) can be considered an acknowledgment of the uplink resource assignment, respectively the activation/ deactivation of configured downlink component carriers by the mobile terminal.”
The uplink resource assignment information instructing the mobile terminal is interpreted to be “feedback indication information” and as the instruction pertains to a future time upon/after receiving the uplink resource assignment, this indicates “a time domain position” of a channel quality measurement, interpreted to be “a response message for the first information,” sent by the mobile terminal.  
) and 
feed back, at the time domain position indicated by the feedback indication information, the response message for the first information to the RAN node (para. 0062 as cited: “Furthermore, in a more advanced exemplary implementation, the uplink resource assignment including the component carrier activation/deactivation information may also instruct the mobile terminal to send a channel quality measurement on the newly activated component carriers (i.e. those component carrier(s) for which the state has changed from deactivated to activated). Accordingly, the mobile terminal performs a channel quality measurement for each newly activated component carrier and sends the 
The uplink resource assignment information instructing the mobile terminal is interpreted to be “feedback indication information” and as the instruction pertains to a future time upon/after receiving the uplink resource assignment, this indicates “a time domain position” of a channel quality measurement, interpreted to be “a response message for the first information,” sent by the mobile terminal.  
).
	Lohr does not expressly disclose a particular time domain position of a response message.
	Islam at para. 0091 discloses “the base station 105-c may allocate a number of opportunities for paging responses within a time interval and frequency range of the uplink transmission resources allocated for paging responses (and may inform UEs of the number of opportunities in the indication of uplink transmission resources allocated for paging responses 405).”
Prior to the effective filing date of invention, it would have been obvious to a


As to claim 11, Lohr and Islam further discloses the apparatus according to claim 10, wherein the plurality of frequency domain resources are in a first frequency domain resource group configured by the RAN node, and the first information further comprises a group identifier of the first frequency domain resource group (Lohr, para. 0070, the uplink resource assignment comprises a CRC field that is masked with a radio network temporary identifier (RNTI) assigned to the mobile terminal for the activation and deactivation of downlink component carriers, i.e. the frequency domain resource group being the radio network and RNTI being the identifier).  In addition, the same suggestion/motivation of claim 10 applies.

As to claim 12, Lohr and Islam further discloses the apparatus according to claim 11, wherein the first information is terminal-level control information (Lohr, para. 0071, the uplink resource assignment as well as the downlink resource assignment proposed herein can be considered a "special" DCI format of L1/L2 control information; paras. 0058-0059, 0066, base station transmits uplink resource assignment to mobile terminal).  In addition, the same suggestion/motivation of claim 11 applies.


side, if decoding of the payload size of data is successful, the user equipment detects the DCI to be destined to the user equipment by checking whether the CRC on the decoded payload data using the "unmasked" CRC (i.e. after removing the masking using the RNTI) is successful. The masking of the CRC code is for example performed by scrambling the CRC with the RNTI, i.e. user equipment reads on both “a terminal” and “the apparatus” and RNTI indicates the DCI is for the UE in a radio network location) and that the first information is used to activate or deactivate a frequency domain resource (paras. 0058-0059, 0066, base station transmits uplink resource assignment to mobile terminal, for which of downlink component carriers are to be activated/deactivated).  In addition, the same suggestion/motivation of claim 12 applies.
As to claim 16, Lohr and Islam further discloses the apparatus according to claim 10, wherein a deactivated frequency domain resource exists, and the memory stores programming instructions for execution by the at least one processor to cause the apparatus to  feed back, at the time particular domain position, the response message for the first information to the RAN node (Lohr, para. 0062, the transmission of the channel quality measurement result(s) indicates to the base station that the mobile terminal has successfully received the uplink resource assignment, respectively, has successfully activated/ deactivated the configured downlink component carriers). 



As to claim 18, Lohr and Islam further discloses the apparatus according to claim 10, wherein the frequency domain resources are secondary component carriers (Lohr, paras. 0058-0059, 0066, base station transmits uplink resource assignment to mobile terminal, for which of downlink component carriers are to be activated/deactivated; para. 0150, uplink component carrier(s); Note that downlink component carriers may be considered secondary component carriers with respect to uplink component carriers, as it is a purely naming convention) or bandwidth parts (BPs).  In addition, the same suggestion/motivation of claim 18 applies.

As to claim 19, Lohr discloses an apparatus (para. 0066, base station), comprising at least one processor and a memory coupled to the at least one processor, the memory storing programming instructions for execution by the at least one processor to cause the apparatus to  (para. 0158-0159, processor and memory, software modules stored and executed by processor): configure a plurality of frequency domain resources for a terminal (paras. 0058-0059, 0066, base station transmits uplink resource assignment to mobile terminal, for which of downlink component carriers are to The transmission of the channel quality measurement result(s) indicates to the base station that the mobile terminal has successfully received the uplink resource assignment, respectively, has successfully activated/ deactivated the configured downlink component carriers. Hence, the transmission of the channel quality measurement result(s) can be considered an acknowledgment of the uplink resource assignment, respectively the activation/ deactivation of configured downlink component carriers by the mobile terminal.”
The uplink resource assignment information instructing the mobile terminal is interpreted to be “feedback indication information” and as the instruction pertains to a future time upon/after receiving the uplink resource assignment, this indicates “a time domain position” of a channel quality measurement, interpreted to be “a response message for the first information,” sent by the mobile terminal.). 
Lohr does not expressly disclose a particular time domain position of a response message.
	Islam at para. 0091 discloses “the base station 105-c may allocate a number of opportunities for paging responses within a time interval and frequency range of the uplink transmission resources allocated for paging responses (and may inform UEs of the number of opportunities in the indication of uplink transmission resources allocated for paging responses 405).”
Prior to the effective filing date of invention, it would have been obvious to a

As to claim 20, Lohr and Islam further discloses the apparatus according to claim 19, wherein the plurality of frequency domain resources are in a first frequency domain resource group configured by a RAN node for a terminal, and the first information further comprises a group identifier of the first frequency domain resource group  (Lohr, para. 0070, the uplink resource assignment comprises a CRC field that is masked with a radio network temporary identifier (RNTI) assigned to the mobile terminal for the activation and deactivation of downlink component carriers, i.e. the frequency domain resource group being the radio network and RNTI being the identifier).  In addition, the same suggestion/motivation of claim 19 applies.
Claims 5, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 2360866 A1 to Lohr et al. (“Lohr”) [provided by Applicant] in view of U.S. Publication No. 2018/0199309 A1 to Islam et al. (“Islam”) and in further view of U.S. Publication No. 2019/0124558 A1 to Ang et al. (“Ang”).
As to claim 5, see similar rejection to claim 14.
As to claim 14, Lohr and Islam does not expressly disclose the apparatus according to claim 11, wherein the memory stores programming instructions for execution by the at least one processor to cause the apparatus to: receive control information from the RAN node, wherein the control information comprises the first second information of another terminal, the control information is carried on the PDCCH, the second information comprises a plurality of information bits, the plurality of information bits respectively correspond to a plurality of frequency domain resources configured by the RAN node for the another terminal, and the information bits in the second information are used to activate or deactivate the frequency domain resources corresponding to the information bits. 
Ang discloses base station may configure a downlink control information (DCI) format that may include a bitmap for secondary cell activation and deactivation to a UE (para. 0005), and one base station is a primary cell for the UE, and another base station (i.e. another terminal) is a secondary cell for the UE (para. 0062), and activation/deactivation refers to BWPs being active or inactive (para. 0063-0064) and PDCCH is present as a downlink control channel (para. 0097).
Prior to the effective filing date of invention, it would have been obvious to a
person of ordinary skill in the art to incorporate the DCI of Ang into the invention of Lohr and Islam. The suggestion/motivation would have been to have secondary cell activation and deactivation enhancements in new radio (Ang, para. 0002).  Including the DCI of Ang into the invention of Lohr and Islam was within the ordinary ability of one of ordinary skill in the art based on the teachings of Ang.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR J GHOWRWAL whose telephone number is (571)270-5691. The examiner can normally be reached M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571- 272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/OMAR J GHOWRWAL/           Primary Examiner, Art Unit 2463